 
SOFTWARE DEVELOPMENT AND CONSULTING AGREEMENT
 
This Software Development and Consulting Agreement (the "Agreement"), is
effective this day of July 19, 2005 by and between New Motion Inc., with its
principal office 10 Corporate Park, Suite 315, Irvine, CA 92606 (hereinafter the
"Client"), and e4site, Inc. d/b/a Visionaire, a California corporation, with its
principal office at 1601 Lockness Place, Torrance, CA. 90501 (hereinafter the
"Company").
 
WHEREAS, Client wishes to engage the Company to perform certain work hereinafter
described in accordance with the provisions of this Agreement; and
 
WHEREAS, Client finds that the Company is qualified to perform the work, all
relevant factors considered, and that such performance will be in furtherance of
Client's business ("Business").
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:
 
1. SERVICES.
 
1.1 Services to Client. The Company shall provide the services as consultant to
Client during term of this Agreement (hereinafter "Services"), where such
Services may encompass the following:
 

 
(a)
On-site Services—Company, within Services, may temporarily place an employee(s)
and/or agent(s) with Client pursuant to this Agreement ("Consultants"), where
such Consultants shall provide services to Client under Client's management
and/or supervision in location controlled by Client. Names of Consultants, with
standard and overtime billing rates for each Consultant, and with starting dates
for each Consultant, shall be attached to this Agreement as Exhibit A. Should
Client request additional services subsequent to the execution of this
Agreement, and such services are not listed on Exhibit A attached hereto, or
should either Client or Company request changes to billing rates and/or other
terms for any Consultant working under the terms of this Agreement, any such
additions or changes will be subject to prior written mutual agreement fully
executed by the authorized representatives executing this Agreement. Such
agreed-upon terms shall become a part of this Agreement as amendments; and/or

 

 
(b)
Off-site Services—Company, within Services, may perform projects of fixed
duration ("Off-site Services"). For Off-site Services, Company shall develop a
scope of work ("Proposal") for each project, where such Proposal(s) will contain
timelines, list of deliverables, and payment schedules. Unless otherwise agreed
to by the parties, this Agreement shall apply to all Off-site Services provided
by Company as requested by Client hereunder from time to time. Should Client
request additional services subsequent to execution of this Agreement, or should
either Client or Company request changes to billing rates and/or other terms for
any Off-site Services under the terms of this Agreement, any such additions or
changes will be subject to prior written mutual agreement fully executed by the
authorized representatives executing this Agreement. Such agreed-upon terms
shall become a part of this Agreement as amendments

 
1.2 Conformity to Scope of Work.Full execution of this Agreement holds Company
to apply reasonable commercially available efforts to fulfill Services.
 
1.3 Authorized Representatives. Client and Company will each identify authorized
representatives on their respective behalves with respect to Services, where
such representatives will have the authority to address questions and direct
work related to or arising from Services (hereinafter "Representatives"). Such
Representatives will be specified in written document fully executed by and
between Client and Company.
 
1.4 Company Performance. Company will perform those tasks and assume those
responsibilities specified in Services. Client agrees and accepts that Company's
performance of Services in timely manner is dependent upon Client's timely and
effective satisfaction of its tasks and responsibilities, and upon timely
decisions and approvals by Client. Company will not be liable for any delays or
failures in performance of Services due to failure of Client to perform its
tasks and responsibilities.
 

--------------------------------------------------------------------------------


 
1.5 Term. This Agreement shall commence upon date of execution of this
Agreement, and continue for the contract duration specified in Exhibit A.
 
2. PAYMENT TERMS.
 
2.1 Payment for Services. Company will submit itemized invoices to Client for
the services performed in accordance with the provisions of any Proposal or as
set out on Exhibit A. All invoices are due and payable within 30 days from the
date of Client's receipt of an invoice.
 
2.2 Reimbursable Costs. Subject to Client's prior written approval executed by
an appropriate signatory authority for Client, Client shall reimburse the
Company for all Reimbursable Costs. Reimbursable costs include, but are not
limited to, travel costs, subcontractors, materials, computer costs, telephone,
copies, delivery, etc. that are attributable to Services (the "Reimbursable
Costs"). Travel costs are defined as air travel, lodging, meals and incidentals,
ground transportation, tools, and all costs associated with travel. The Company
shall provide to Client substantiation of Reimbursable Costs incurred.
 
2.3 Manner of Payment. All payments shall be made by Client to Company in a
manner specified and expressed with the mutual written agreement and consent of
both Client and Company.
 
2.4 Non-Payment.
 

 
(a)
Payment is past due thirty (30) business days from date of each
Pre-Bill/Invoice. If Client payment is past due, Company may, without advance
notice, immediately cease providing any and all further Services without any
liability for interruption of work;

 

 
(b)
If Client has any valid reason for disputing any portion of any
Pre-Bill/Invoice, Client will so notify the Company in writing within thirty
(30) business days of receipt of any Pre-Bill/Invoice by Client, and if no such
notification is given then Client shall pay Company full amount specified by
Pre-Bill/Invoice. The portion of the Company's Pre-Bill/Invoice which is not in
dispute shall be paid in accordance with the procedures set forth herein; and

     

 
(c)
A finance charge of two percent (2%) per month on the unpaid amount of each
Pre-Bill/Invoice, or the maximum amount allowed by law, will be charged on past
due accounts. Payments by Client will thereafter be applied first to accrued
interest and then to the principal unpaid balance. Any attorney fees, court
costs, or other costs incurred in collection of delinquent accounts shall be
paid by Client. If payment is not current, the Company may suspend performing
further work.

 
3. RIGHT-TO-HIRE.
 
On-site and Off-site consulting services are provided at a great expense to the
Company. In consideration thereof, during the term of this Agreement and for the
one hundred eighty (180) day period immediately following the period for which a
Consultant last performed services for the Client under this Agreement, Client
shall not, directly or indirectly, for itself, or on behalf of any other person,
firm, corporation or other entity, whether as principal, agent, employee,
stockholder, partner, member, officer, director, sole proprietor, or otherwise,
solicit, participate in or promote the solicitation of such Consultant to leave
the employment of Company, or hire or engage such Consultant.
 
Notwithstanding the above paragraph in this Section 3 if at any time the Client
wishes to hire any Contract Employee provided by Company, Client may request
that Company release the Consultant from his/her employment contract with
Company to allow Client to employ or engage the services of Consultant, either
directly of indirectly. Client acknowledges and agrees that Company, in its sole
and absolute discretion, has the right to accept or refuse Client's request to
employ or engage services of Consultant supplied by Company to Client. If
Company has accepted Client's request to employ Consultant, either directly or
indirectly, and the Contract Employee has not completed a minimum of eight (8)
months of continuous employment at Client for Company, the Client will pay
Company, as liquidated damages, an amount equal to twenty-five percent (25%) of
the Consultant's first year salary, including guaranteed bonuses. If Consultant
has completed a minimum of eight (8) months of continuous employment at Client
for Company, and authorization has been obtained by Client from Company, then
Client may employ or engage the services of Consultant, either directly or
indirectly, without any financial compensation or liquidated damages payment
owed to Company from Client.
 

Initial: ____________
Page 2 of 7

--------------------------------------------------------------------------------


 
Resumes requested by Client in writing and submitted to Client are confidential
and for Client use only. Client agrees that Company is the representative of all
candidates for which resumes are submitted to Client by Company. Accordingly,
Client agrees that if any candidate submitted to Client by Company is hired
either directly or indirectly by Client thin one hundred eighty (180) days of
receipt of the resume, Client agrees to pay Company, as liquidated damages, an
amount equal to twenty-five percent (25%) of the Consultant's first year salary,
including guaranteed bonuses.
 
4. STANDARD OF CARE.
 
The Company warrants that it services specified in Services shall be performed
in a professional and workmanlike manner by personnel possessing competency
consistent with applicable industry standards. No other representation, express
or implied, and no warranty or guarantee are included or intended in this
Agreement, or in any report, opinion, deliverable, work product, document or
otherwise. Furthermore, no guarantee is made as to the efficacy or value of any
services specified in Services performed or software developed. THIS SECTION
SETS FORTH THE ONLY WARRANTIES PROVIDED BY THE COMPANY CONCERNING THE SERVICES
AND RELATED WORK PRODUCT. THIS WARRANTY IS MADE EXPRESSLY IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY COURSE OF DEALING OR PERFORMANCE,
CUSTOM OR USAGE IN TRADE, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR
OTHERWISE
 
5. LIABILITY.
 
5.1 Limitation. The Company's liability, including but not limited to Client's
claims of contributions and indemnification related to third party claims
arising out of Services rendered by the Company, and for any losses, injury or
damages to persons or properties or work performed arising out of or in
connection with this Agreement and for any other claim, shall be limited to the
payment received by the Company from Client for the Services provided giving
rise to the claim. Notwithstanding anything to the contrary in this Agreement,
the Company shall not be liable for any special, indirect, consequential, lost
profits, or punitive damages.
 
5.2 Indemnification. Client agrees to indemnify and hold harmless Company from
any and all loss, damage, expense, or liability resulting from bodily injuries
or death of persons, and physical damage to or destruction of tangible property,
arising from or in any connected with the performance of this Agreement by
Client to the extent that such injury, death, damage, or destruction is caused
by the negligence or willful misconduct of Client or its agents or employees
acting within the scope of their agency or employment to Client. Client agrees
to indemnify and hold harmless Company and its partners, principals, agents or
employees from and against any loss, claim, damage or liabilities (or actions in
respect thereof that may be asserted by any third party) that may result from
any third party claims arising out of or relating to Services or any use by
Client of any work product of the Services and will reimburse Company for all
expenses (including counseling fees) as incurred by Company in connection with
any such action or claim, except to the extent any such claim a) is finally
determined to have resulted from gross negligence or willful misconduct of
Company or b) is covered by Client's indemnification obligations specified
herein.
 
5.3 Remedy. Client's exclusive remedy for any claim arising out of or relating
to this Agreement will be for the Company, upon receipt of written notice,
either (i) to use commercially reasonable efforts to cure, at its expense, the
matter that gave rise to the claim for which the Company is at fault, or (ii)
return to Client the fees paid by Client to the Company for the particular
service within. Services provided that gives rise to the claim, subject to the
limitation contained in Section 5.1. Client agrees that it will not allege that
this remedy fails its essential purpose.
 
5.4 Survival. Articles 2, 3, 4, and 7 survive the expiration or termination of
this Agreement for any reason.
 
 

Initial: ____________
Page 3 of 7

--------------------------------------------------------------------------------


 
6. TERMINATION.
 
Unless otherwise indicated, any party may at any time and without cause
terminate this Agreement and/or Proposal by giving thirty (30) days written
notice of such termination to the other party. In the event of such termination,
Client agrees to pay Company for all of the Services rendered and expenses
incurred by Company prior to date of termination, and, if Client is the
terminating party, Client also agrees to pay Company for any reasonable and
unavoidable costs associated with termination of Services provided and return
transportation of Company personnel, employees or agents engaged in providing
Services and any other costs or expenses resulting from such early termination.
 
7. OWNERSHIP RIGHTS; CONFIDENTIAL INFORMATION
 
7.1 Ownership of Work Product. Work products will be identified in written
documentation by the Company. Title and rights to all written material,
originated and prepared for Client under this Agreement, shall belong to Client.
However, Company's working papers belong exclusively to Company. Company is in
the business of providing consulting services and developing creative media and
software for a wide variety of clients, and Client understands that Company will
continue these activities. Accordingly, nothing in this Agreement shall preclude
Company from developing creative media or software for itself or other clients,
irrespective of the possible similarity of screen formats, structure,
organization, and sequence to materials, which may be delivered to Client. The
rights and obligations of Client and Company in this paragraph shall survive
termination of this Agreement.
 
7.2 Confidential Information. The Company acknowledges that the Company and such
Company's employees or agents have heretofore and may, in the course of
performing their obligations hereunder, acquire or be exposed to information
that is proprietary or confidential to the Client, an affiliated company or a
client of the Client or such affiliate. As used in this Agreement, "Confidential
Information" shall mean and include all information relating to Work performed
by the Company, including, without limitation, any work of any kind and nature
which has heretofore been performed by the Company for the benefit of the Client
(specifically including, without limitation, any and all design concepts,
specifications, source codes, object codes and user and technical documentation
created or developed by the Company), whether such information is written or
oral and whether such information has been or is disclosed by the Client to the
Company, obtained by the Company through observation or examination of any of
the Client's documents or materials or developed by the Company in connection
with the performance of this Agreement by the Company.
 
The Company agrees that the Company (i) will hold the Confidential Information
in strictest confidence, (ii) will not disclose any of the Confidential
Information to any third party, (iii) will not permit any person or entity to
examine or make copies of any document or other tangible material, or any
portion thereof, prepared by the Company or that comes into the Company's
possession or under the Company's control and contains Confidential Information,
(iv) will not sell, assign, market, license, transfer or otherwise dispose of
any of the Confidential Information and (v) during the term of this Agreement
and after its expiration or termination, for any reason, will not use any
Confidential Information except for efforts pertaining to the Work performed by
the Company on behalf of the Client; provided, however, the Company shall have
no liability to the Client with respect to the use, or disclosure to others not
party to this agreement of such confidential information as the Company can
establish by credible written evidence:
 
(a) was generally publicly known, without fault on the Company's part,
subsequent to the Company becoming aware of the information,
 
(b) was rightfully known by or available to the Company prior to any work for or
communication by the Client of such information and the Company provides to the
Client within one (1) month of the date of learning of such information written
documentation evidencing such prior knowledge, or
 
(c) is received by the Company at any time as a matter of right, without being
subject to any agreement or understanding of secrecy, from a source other than
the Client.
 

Initial: ____________
Page 4 of 7

--------------------------------------------------------------------------------


 
In this regard, the Company agrees that the fact that the Company had prior
knowledge of a particular item of Confidential Information, or that such a
particular item is or becomes generally known to the public, shall not permit
the Company's disclosure to others or use of the same in connection with one or
more other known items of Confidential Information unless the entire particular
combination itself, as well as its advantages and operability, were previously
known to the Company or the public generally for the same specific purposes and
uses as disclosed or contemplated by the Client.
 
The Company will advise each of its employees, agents and contractors of their
obligations to keep Confidential Information confidential in accordance with the
provisions of this Agreement, and the Company shall use its best efforts to
assist the Client in identifying and preventing any unauthorized disclosure or
use of any Confidential Information. Without limiting the foregoing, the Company
shall advise the Client immediately in the event the Company learns or has a
reason to believe that any person or entity who has had access to Confidential
Information has violated or intends to violate the terms of this Agreement and
the Company will at its expense cooperate with the Client in taking injunctive
or other equitable relief in the name of the Client or the Company against any
such person or entity. Upon termination of this Agreement or at the Client's
request, the Company will promptly turn over to the Client all documents and
other tangible materials in the Company's possession or under the Company's
control that contain or relate to any Confidential Information.
 
8. MISCELLANEOUS.
 
8.1 Insecurity and Adequate Assurances from Client. If reasonable grounds for
insecurity arise with respect to Client's ability to pay for the Services in a
timely fashion, the Company may demand in writing adequate assurances of
Client's ability to meet its payment obligations under this Agreement. Unless
Client provides the assurances in a reasonable time and manner acceptable to
Company, in addition to any other rights and remedies available, Company may
partially or totally suspend its performance while awaiting assurances, without
liability to Client.
 
8.2 Insecurity and Adequate Assurances from Company. If reasonable grounds for
insecurity arise with respect to Company's ability to perform Services in a
timely fashion, the Client may demand in writing adequate assurances of
Company's ability to meet its performance obligations under this Agreement.
Unless Company provides the assurances in a reasonable time and manner
acceptable to the Client, in addition to any other rights and remedies
available, Client may partially or totally suspend its performance while
awaiting assurances, without liability to Company.
 
8.3 Severability. Should any part of this Agreement for any reason be declared
invalid, such decision shall not affect the validity of any remaining
provisions, which remaining provisions shall remain in full force and effect as
if this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portion of this Agreement without including any such
part, parts, or portions which may, for any reason, be hereafter declared
invalid. Any provision shall nevertheless remain in full force and effect in all
other circumstances.
 
8.4 Modification and Waiver. Waiver of breach of this Agreement by either part
shall not be considered a waiver of any other subsequent breach.
 
8.5 Independent Contractor. The Company is an independent contractor of Client.
 
8.6 Notices. Client shall give the Company written notice within one hundred
eighty (180) days of obtaining knowledge of the occurrence of any claim or cause
of action which Client believes that it has, or may seek to assert or allege,
against the Company, whether such claim is based in law or equity, arising under
or related to this Agreement or to the transactions contemplated hereby, or any
act or omission to act by the Company with respect hereto. If Client fails to
give such notice to the Company with regard to any such claim or cause of action
and shall not have brought legal action for such claim or cause of action within
said time period, Client shall be deemed to have waived, and shall be forever
barred from bringing or asserting such claim or cause of action in any suit,
action or proceeding in any court or before any governmental agency or authority
or any arbitrator. All notices or other communications hereunder shall be in
writing, sent by courier or the fastest possible means, provided that recipient
receives a manually signed copy and the transmission method is scheduled to
deliver within 48 hours, and shall be deemed given when delivered to the address
specified below or such other address as may be specified in a written notice in
accordance with this Section.
 

Initial: ____________
Page 5 of 7

--------------------------------------------------------------------------------



If to the Company:
e4site, Inc. d/b/a Visionaire
Attn: Sukant Jain
1601 Lockness Place
Torrance, CA. 90501
 
If to Client:
New Motion Inc.
Attn: Scott Walker
10 Corporate Place, Suite 315
Irvine, CA 92606
 
Any party may, by notice given in accordance with this Section to the other
parties, designate another address or person or entity for receipt of notices
hereunder.
 
8.7 Assignment. The Agreement is assignable or transferable by Client. This
Agreement is not assignable or transferable by the Company without the written
consent of Client, which consent shall not be unreasonably withheld or delayed.
 
8.8 Disputes. The Company and Client agree and accept to submit any and all
disputes to non-binding arbitration with the American Arbitration Association,
pursuant to the guidelines and procedures of the American Arbitration
Association. If the dispute is not resolved through non-binding arbitration,
then the parties may take other appropriate action subject to the other terms of
this Agreement.
 
8.9 Section Headings. Title and headings of sections of this Agreement are for
convenience of reference only and shall not affect the construction of any
provision of this Agreement.
 
8.10 Representations; Counterparts. Each person executing this Agreement on
behalf of a party hereto represents and warrants that such person is duly and
validly authorized to do so on behalf of such party, with full right and
authority to execute this Agreement and to bind such party with respect to all
of its obligations hereunder. This Agreement may be executed (by original or
telecopy signature) in counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute but one and the same
instrument.
 
8.11 Cooperation. Client and Company will cooperate in taking actions and
executing documents, as appropriate, to achieve the objectives of this
Agreement. Client and Company agree that Client's payments and Company's
performance are dependent on each party's timely and effective cooperation with
each other.
 
8.12 Governing Law and Construction. This Agreement will be governed by and
construed in accordance with the laws of California, without regard to the
principles of conflicts of law. The language of this Agreement shall be deemed
to be the result of negotiation among the parties and their respective counsel
and shall not be construed strictly for or against any party. Each party (i)
agrees that any action arising out of or in connection with this Agreement shall
be brought solely in courts of the State of California, in Los Angeles, or the
United States District Court for Los Angeles, (ii) hereby consents to the
jurisdiction of the courts of the State of California and the United States
District Court for California, and (iii) agrees that, whenever a party is
requested to execute one or more documents evidencing such consent, it shall do
so immediately. In the event of any such dispute resolved within the courts of
law, the prevailing party shall be entitled to reasonable attorney's fees and
associated costs.
 
8.13 Entire Agreement; Survival. This Agreement, including any Exhibits and/or
Addendums, states the entire Agreement between the parties and supersedes all
previous contracts, proposals, oral or written, and all other communications
between the parties respecting the subject matter hereof, and supersedes any and
all prior understandings, representations, warranties, agreements or contracts
(whether oral or written) between Client and the Company respecting the subject
matter hereof This Agreement may only be amended by an agreement in writing
executed by the parties hereto.
 

Initial: ____________
Page 6 of 7

--------------------------------------------------------------------------------


 
8.14 Force Maieure. The Company shall not be responsible for delays or failures
(including any delay by the Company to make progress in the prosecution of any
Services) if such delay arises out of causes beyond its control. Such causes may
include, but are not restricted to, acts of God or of the public enemy, fires,
floods, epidemics, riots, quarantine restrictions, strikes, freight embargoes,
earthquakes, electrical outages, computer or communications failures, and severe
weather.
 
8.15 Rights and Clearances. Client represents and warrants that is has secured
all rights, licenses, and clearances with respect to property of Client and/or
third parties that Client has requested Company utilize within the scope of
Services. Client agrees and accepts to indemnify and hold harmless Company
against all claims arising from all property of Client and/or third parties that
Client has requested Company utilize within the scope of Services.
 
8.16 Insurance. Company represents that it has general liability and E&O
insurance covering the Services rendered in amount of at least $1 million per
policy.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
Date: July 19, 2005
 
Client: New Motion Inc.
 
By: /s/ Allan Legator
 
Print Name: Allan Legator
 
Title: CFO

Company: e4site, Inc. d/b/a Visionaire
 
By: /s/ Sukant Jain
 
 
Print Name: Sukant Jain
 
Title: CEO
 

Initial: ____________
Page 7 of 7

--------------------------------------------------------------------------------


 
EXHIBIT A.1
 
This Exhibit is an addendum to the Software Development and Consulting Agreement
entered into by e4site Inc d/b/a Visionaire, a California corporation, and New
Motion, Inc. a California corporation, effective July 19, 2005.
 
This Schedule covers the specifics of the following services:
 
Service:
Sr Systems Engineer
   
Consultant:
Kalpesh Trivedi
   
Start Date:
July 1, 2005
   
Contract Duration:
12 Months
   
Renewal:
Mutually decided by Company and Client at least 30 days prior to the expiration
of the 12-month duration.
   
Engagement Specific:
1) Onsite Fulltime
   
 
2) Kalpesh will be entitled to company holidays, 2 weeks of vacation and 1 week
of personal/sick time.    
Compensation:
$7000.00 per calendar month
   
Expenses:
Actuals for locations other than Irvine, CA
   
Billing Terms:
Bimonthly (Billed on the 1st and 15th of the every month for the following 15
days)
   
Payment Terms:
Thirty (30) days from the date of Invoice.
   
Project Location:
Onsite at customer location in Irvine, CA and Offsite
   
Account Manager:
Sukant Jain

 
"Company" 
"Client"    
e4site Inc. dba Visionaire 
New Motion, Inc.    
By: /s/ Sukant Jain
 
Print Name: Sukant Jain
 
Title: CEO
By: /s/ Allan Legator
 
Print Name: Allan Legator
 
Title: CFO



8

--------------------------------------------------------------------------------




